Citation Nr: 1760015	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO. 14-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory condition, to include as secondary to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971, June 1977 to August 1983, January 1990 to December 1990, and January 1991 to May 1991, with additional reserve duty service. He had service in the Southwest Asia theater of operations during the Persian Gulf War from January 1991 to March 1991.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a Gulf War examination in April 2013 for his claim of entitlement to service connection for a respiratory condition. The examiner noted the Veteran had diagnoses of rhinitis and a nonspecific abnormal finding of the lung field (noted as ICD code 793.19). It was noted that he had recently been admitted to the hospital for chest pain, fever, and likely early sepsis, and was found to have several cavitary lesions in the right upper lung. It is unclear of this history is related to the diagnosis of a nonspecific abnormal finding or not. The Board finds that further VA examination is needed.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the above directive, return the file to the VA examiner who conducted the 2013 exam, and request that he again review the file and provide an addendum opinion concerning the Veteran's respiratory condition.

Based upon a review of the relevant evidence, the April 2013 physical examination, and sound medical principles, the VA examiner should provide an opinion as to whether the Veteran's respiratory condition is etiologically related to his active service. If the examiner is not available, request an opinion from another qualified VA examiner. Specifically:

a. State whether the Veteran's complaints of a respiratory disorder are attributable to known clinical diagnoses, or whether those reported problems are manifestations of an undiagnosed illness.

b. If the respiratory disorder is determined to be attributable to a known clinical diagnosis (or diagnoses), state whether any condition had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner should specifically comment on the significance of the findings of cavitary lesions in the right upper lung on the previous examination.

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The March 1976 service treatment record noting the Veteran complained of a productive cough;

*The January 1981 service treatment record noting the Veteran had a sore throat for 14 days and peritonsillar abscess;

*The April 1991 separation examination noting normal lungs, chest, and sinuses;

*The January 1996 service treatment record noting the Veteran smoked one pack of cigarettes per day;

*The March 2014 VA Form 9 where the Veteran noting he experienced respiratory disorder symptoms for at least six years.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




